13‐4156
     Mirabilio v. Regional School District 16


 1                                UNITED STATES COURT OF APPEALS
 2
 3                                        FOR THE SECOND CIRCUIT
 4
 5                                              August Term, 2013
 6
 7
 8                          (Argued: April 10, 2014      Decided: July 30, 2014)
 9
10                                              Docket No. 13‐4156
11
12   ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x
13
14   CATHERINE A. MIRABILIO,
15
16                              Plaintiff‐Appellant,
17
18                     ‐ v.‐
19
20   REGIONAL SCHOOL DISTRICT 16,
21
22                              Defendant‐Appellee.
23
24   ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x
25

26            Before:                     JACOBS, CALABRESI, and LIVINGSTON, Circuit
27                                        Judges.
28
29            Appeal from a judgment of the United States District Court for the District

30   of Connecticut (Chatigny, J.), dismissing appellant Catherine Mirabilio’s claims

31   that she was entitled to notice and a hearing prior to the regional school board’s
 1   reduction of her teaching position to half‐time.   Because Mirabilio was not

 2   “terminated” under Connecticut law, she was not deprived of any due process

 3   right.  We therefore affirm. 

 4         Judge CALABRESI dissents in a separate opinion.

 5                                          MELANIE I. KOLEK, Connecticut
 6                                          Education Assocation, Hartford, CT, for
 7                                          Appellant.
 8
 9                                          NICOLE D. DORMAN, Rose Kallor LLP,
10                                          Hartford, CT, for Appellee.
11
12
13   DENNIS JACOBS, Circuit Judge:
14
15         Catherine Mirabilio, a tenured culinary arts teacher, alleges that the

16   regional school board failed to provide notice and a hearing before reducing her

17   full‐time position to half‐time.  She appeals from a judgment of the United States

18   District Court for the District of Connecticut (Chatigny, J.), dismissing her claim

19   that the school board thereby deprived her of her due process rights under the

20   Fourteenth Amendment and violated Connecticut General Statute § 10‐151. 

21   Because the reduction in hours and salary does not constitute a “termination”

22   under Connecticut law, we conclude that Mirabilio was not entitled to notice or a

23   hearing before the school board’s decision. 


                                              2
 1                                              I

 2         Mirabilio was employed by Connecticut Regional School District 16

 3   (“board”) as a full‐time teacher.  In May 2011, the superintendent of schools

 4   informed her by letter that, under the recently‐adopted school district budget, her

 5   position had been reduced to half‐time, “commencing with the 2011‐2012 school

 6   year.”  Rather than contesting the board’s decision by requesting an

 7   administrative hearing, Mirabilio filed a lawsuit in Connecticut Superior Court in

 8   September 2011, alleging that the board violated her due process and equal

 9   protection rights by failing to provide her with notice and a hearing prior to

10   reducing her work hours.  She sought full reinstatement to her former full‐time

11   position, reimbursement of lost salary and benefits, and other money damages. 

12         The board removed the case to federal court and soon after filed a motion

13   to dismiss for failure to sufficiently allege a constitutional or statutory violation

14   or, in the alternative, for lack of subject matter jurisdiction.  The board’s motion

15   was granted; the equal protection claim was dismissed with prejudice and the

16   due process claim was dismissed without prejudice.  Mirabilio’s amended

17   complaint, filed in October 2012, reasserted her due process claim, and the board

18   again moved to dismiss on the same grounds as before.  The district court


                                                3
 1   granted the motion and dismissed the complaint, holding that, under settled

 2   Connecticut law, (i) only a “termination” of a teaching position triggers a right to

 3   prior notice and a hearing, and (ii) reduction of hours from full‐time to half‐time

 4   did not constitute such a “termination.”  This appeal followed.  

 5

 6                                               II

 7         “We review de novo a district court’s dismissal of a complaint pursuant to

 8   Rule 12(b)(6), construing the complaint liberally, accepting all factual allegations

 9   in the complaint as true, and drawing all reasonable inferences in the plaintiff’s

10   favor.”  Chambers v. Time Warner, Inc., 282 F.3d 147, 152 (2d Cir. 2002).  The

11   complaint must plead “enough facts to state a claim to relief that is plausible on

12   its face,” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007), and “allow[] the

13   court to draw the reasonable inference that the defendant is liable for the

14   misconduct alleged,” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).  Although all

15   allegations contained in the complaint are assumed to be true, this tenet is

16   “inapplicable to legal conclusions.”  Id.

17         Connecticut law requires that, “[p]rior to terminating a [tenured teacher’s

18   employment] contract, the superintendent shall give the teacher concerned a


                                                 4
 1   written notice that termination of such teacher’s contract is under consideration”

 2   and the teacher must be given the opportunity to file “a written request for a

 3   hearing,” which will be held shortly thereafter.  Conn. Gen. Stat. § 10‐151(d).  “It

 4   is clear that section 10–151 . . . create[s] a protectable property interest.” 

 5   Zimmerman v. Bd. of Educ. of Town of Branford, 597 F.Supp. 72, 76 (D. Conn.

 6   1984).  Although “[t]he right to continued employment is a property right

 7   protected under the due process clause”, see Sekor v. Bd. of Educ. of the Town of

 8   Ridgefield, 240 Conn. 119, 129 (1997) (citations and alterations omitted),

 9   “personnel decisions short of termination do not constitute a deprivation of a

10   property interest” cognizable under the Fourteenth Amendment.  Wargat v.

11   Long, 590 F. Supp. 1213, 1215 (D. Conn. 1984) (emphasis added).  

12         The Connecticut Supreme Court has consistently held that “[t]he

13   administrative remedy provided in General Statutes § 10–151(d) does not apply

14   to . . . plaintiffs whose positions were being eliminated but whose employment

15   with the board continued.”  School Administrators Ass’n of New Haven v. Dow,

16   200 Conn. 376, 384 n.6 (1986) (citing Candelori v. Bd. of Educ. of the City of New

17   Britain, 180 Conn. 66, 69 (1980); Delagorges v. Bd. of Educ. of the Town & City of

18   West Haven, 176 Conn. 630, 636–37 (1979).   An employee reassigned to a lower‐


                                                 5
 1   paying position is not considered “terminated” for purposes of the statute even if

 2   the pay cut is “substantial.”  See, e.g., Candelori, 180 Conn. at 67‐69 (new

 3   teaching positions resulting in substantially lower salary were not classified as

 4   terminations).  

 5         The plain text of the statute supports this view.  Section 10‐151 defines

 6   “full‐time employment,” “[f]or the purposes of this section,” as “a teacher’s

 7   employment in a position at a salary rate of fifty per cent or more of the salary

 8   rate of such teacher in such position if such position were full‐time.”  Conn. Gen.

 9   Stat. § 10‐151(a).  Since Mirabilio’s salary was reduced by exactly 50 percent, her

10   new position is still deemed “full‐time employment” under the statute.  Because

11   she remains a “full‐time” employee despite the reductions in time and salary,

12   Mirabilio was not “terminated” and no due process right was triggered. 

13         Mirabilio was therefore not deprived of her right to continued

14   employment, and was not entitled to notice and a hearing before her hours and

15   salary were reduced.

16                                          *   *   *

17         Our colleague, deploring “activism,” dissents on the procedural issue of

18   whether federal courts are obliged to certify questions of state law that have not

                                               6
 1   been answered “definitely” by the state’s highest court (consigning competing

 2   values to a footnote).  With respect, deciding this case is activity, not activism. 

3    The dissent is expressly agnostic as to the merits, but the answer that the dissent

4    would seek by certification has already been given, as the following analysis

 5   demonstrates.

 6         The dissent distinguishes Delagorges and Candelori on the sole ground

 7   that the plaintiffs were administrators, not teachers.  However, the Connecticut

 8   Supreme Court has clarified that the decisive point in those cases was that the

 9   plaintiffs remained employed notwithstanding the substantial pay reduction.  See

10   Cimochowski v. Hartford Pub. Sch., 261 Conn. 287, 293‐94 (2002) (“We held [in

11   Delagorges] that, when administrators are reassigned to classroom teaching

12   positions rather than being fired outright, the [Teacher Tenure Act] does not

13   apply.”); id. at 297 (“[I]n Delagorges . . . we concluded that, because the two

14   plaintiffs had not been terminated, the [Teacher Tenure Act] did not apply.”); see

15   also Conn. Educ. Ass’n v. State Bd. of Labor Relations, 498 A.2d 102, 111 (Conn.

16   App. 1985) (“In Delagorges, the court held that the transfer of two high school

17   administrators to classroom positions was merely a reassignment which did not

18   entitle the administrators to judicial review of the board of education’s decision

                                                7
 1   under the Teacher Tenure Act.”).  

 2           The dissent relies on Cimochowski’s observation that administrators and

 3   teachers have “differing levels of protection.”  216 Conn. at 302.  But this

 4   distinction has no bearing on whether reassignment constitutes a termination. 

 5   The very passage quoted by the dissent explains that administrators also enjoy a

 6   property right in a teaching position.  And (citing Delagorges) Cimochowski

 7   observes that “[j]udicial interposition into every reassignment of teaching or

 8   administrative personnel would carry substantial potential for administrative

 9   chaos.”  Id. at 300 (emphasis added).  Cimochowski’s conclusion that not all

10   reassignments of teachers or administrators constitute a “termination” under the

11   Teacher Tenure Act follows plainly from the statutory text, which limits the

12   reassignments that constitute termination to those that reduce a teacher’s salary

13   below fifty percent of the current salary.  See Conn. Gen. Stat. § 10‐151(a). 

14           Thus Cimochowski (i) holds that administrators and teachers alike are

15   covered by the Teacher Tenure Act, and (ii) emphasizes that its holding is fully

16   consistent with Delagorges.  There is no reason to ask the Connecticut Supreme

17   Court whether it meant what it said in Cimochowski.  Why push on an open

18   door?

                                               8
1   The judgment of the district court is affirmed.




                                       9
Calabresi, Circuit Judge, dissenting: 


                             I would certify this case to the Connecticut Supreme Court, and I 

write to record my strong dissent from our failure to do so.  


                             Judicial activism comes in many forms. One of the most unjustified 

is when a federal court, for no good reason, reaches out and answers an 

undetermined question of state law.1 Doing this, rather than certifying the 

question to the state’s highest court, impedes the state from determining the 

course of its own law, and subjects the parties to a decision that may be wrong 

and cannot subsequently be corrected even if later the state has an opportunity to 

make its law clear.2 This is especially unfortunate when the party against whom 

                                                            
1
              Good reasons for not certifying even a relatively open issue to a state 
               
court do, of course, exist. Among them are the “age and urgency of the litigation 
in which the issue is presented as well as the potential prejudice to the litigants 
that may result from the costs and delays associated with certification,” 
especially when one may doubt the “likelihood that a decision on the certified 
question could be obtained expeditiously from the state supreme court.” L. Cohen 
& Co., Inc. v. Dun & Bradstreet, Inc., 629 F. Supp. 1419, 1424 (D. Conn. 1986); see 
also Friends of Van Cortlandt Park v. City of New York, 232 F.3d 324, 326 (2d Cir. 
2000) (considering “the risk that certification might incur delay”).  

2            I confronted this very phenomenon shortly after taking the bench. In 
DeWeerth v. Baldinger, 836 F.2d 103 (2d Cir. 1987), our Court had, in interpreting 
New York law, imposed a duty of reasonable diligence on the owners of stolen 
artwork for statute of limitations purposes. The New York Court of Appeals later 
found this to be an incorrect interpretation of the state’s law and declined to 
                                                               1 
 
the federal court rules had sought a judgment in state court, presumably because 

that party believed state law to be in her favor; the other party had exercised its 

right to remove the case to federal court; and the party seeking a state law ruling 

followed this with a request for certification. These are precisely the 

circumstances in the case before us.  


                             The appellant, Catherine Mirabilio, is a tenured Connecticut teacher, 

and since she has a property interest in her tenured position, Connecticut law 

requires that she receive notice before her “contract” is “terminated.” Conn. Gen. 

Stat. § 10‐451(d). The question in this case is whether Mirabilio’s contract had 

indeed been terminated so that notice was due to her. The issue in the cases on 

which the majority relies was, instead, whether administrators, who, unlike 

Mirabilio, do not have tenure in their jobs as administrators, were terminated 



                                                                                                                                                                                               
                                                                                                                                                                                               
impose such a duty. See Solomon R. Guggenheim Found. v. Lubell, 77 N.Y.2d 311, 
318 (1991). In light of the New York decision, the party against whom we had 
ruled in DeWeerth brought a motion before us to recall our mandate and vacate 
the judgment. Since we concluded that we lacked the authority to do so because 
the district court had resumed jurisdiction, we denied the motion without 
opinion on May 17, 1991. And when the district court found that relief was due 
to the party we ruled against pursuant to Federal Rules of Civil Procedure 
60(b)(5) and (6), we reversed it, finding that awarding relief was beyond its 
discretion. See DeWeerth v. Baldinger, 38 F.3d 1266 (2d Cir. 1994). In short, our 
error in interpreting New York law was one we were unable to remedy.  
                                                                                             2 
 
within the meaning of the statute when they were reassigned back to teaching 

positions.  


               The reasoning in those cases is straightforward: because the 

administrators did not have a protectable property interest in their non‐tenured 

administrative positions, they were not due notice upon being reassigned to 

teaching positions and, as a result, fell outside the statute’s scope. See Delagorges 

v. Bd. of Educ. of Town & City of W. Haven, 176 Conn. 630, 636 (1979) (declining to 

stretch the statutory protections to “provide tenure for administrators not as 

teachers but as administrators”); Candelori v. Bd. of Educ. of City of New Britain, 180 

Conn. 66, 69‐70 (1980) (holding that administrators reassigned to teaching 

positions were “not afforded the protection” of the statute, which was reserved 

for tenured teachers).  


               The majority, however, reads those cases more broadly for the 

proposition that any “employee” who is reassigned to a lower‐paying position 

does not have her previous contract “terminated,” thereby eliding the distinction 

between teachers and administrators. See ante at 6. The fact remains, though, that 

the Connecticut Supreme Court has not, under this statute, confronted any case 

involving a tenured teacher such as Mirabilio, with a protectable property interest 

                                           3 
 
in her position, who had a particular contract one day and the next was given 

another slashing her work and pay in half. Accordingly, Connecticut has not 

decided whether such an action constitutes a “termination” of Mirabilio’s 

previous “contract” under the statute.  


             The majority decides that question on its own. Let me be clear: the 

majority may well be right. It is quite possible that the statute does not cover 

Mirabilio. This may even be a desirable reading of the statute. But it is by no 

means inevitable. Whether it is right or even desirable is for Connecticut to say, 

not New York‐based or even Connecticut‐based federal judges.  


             The majority’s strongest authority for its position that Connecticut 

law is clear that contract termination does not occur for those who, though 

reduced in position, remain “employ[ed] with the board” comes from a passing 

remark in a footnote in a Connecticut Supreme Court decision dealing, once 

again, with administrators. School Adm’rs Assʹn of New Haven v. Dow, 200 Conn. 

376, 385 n.6 (1986). And there is undoubtedly Connecticut authority leaning in 

the other direction. See Tucker v. Bd. of Educ. of Town of Norfolk, 4. Conn. App. 87, 

93 (1985) (noting that a substantial reduction in employment “has more of the 

effect of a termination”); Garavoy v. Bd. of Educ. of Regional School Dist. No. 1, 178 

                                           4 
 
Conn. 618, 620 (1979) (where a school board provided notice under the statute to 

a teacher whose “one day per week” position was eliminated even though the 

“other four days” of the week he remained employed by the board).  


             In reply to my dissent, the majority cites and relies heavily on 

Cimochowski v. Hartford Pub. Schs., 261 Conn. 287, 293‐94 (2002). That case, of 

course, contains the language cited by the majority. But here is what else 

Cimochowski says:  


                      The differing levels of protection provided to 
                      teachers and administrators under the act . . . 
                      evidences the legislatureʹs intent to balance its 
                      desire to protect employment security for school 
                      employees with its desire to provide the 
                      administrative discretion that is necessary 
                      effectively to operate a school system. Teachers are 
                      provided with the most protection—they have a 
                      property right in their teaching position. 
                      Administrators . . . are given slightly less 
                      protection—they have a property right in a 
                      teaching position, but they have no administrative 
                      tenure. 

Id. at 302‐303 (emphasis added) (citations and internal quotation marks omitted).  


             The language in Cimochowski that the majority relies on is clearly 

given in the context of a case involving administrators, and, given that context, in 

fact supports my point that, since teachers are different, the Connecticut 

                                            5 
 
Supreme Court might well read the statute differently as to them. Moreover, 

Cimochowski, in the portions cited by the majority, is speaking only of 

reassignment or transfer, see id. at 297, and not of a cutting of salary and hours in 

half. The latter could well be seen by the Connecticut Supreme Court to 

constitute a termination of one’s contract, followed by the providing of a new, 

and substantially different, level and contract of employment.  


             The majority is especially misguided when it argues that the 

statute’s definition of “full‐time” work, Conn. Gen. Stat. § 10‐151(a)(4), means (a) 

that Mirabilio’s new and old positions both constitute full‐time employment and 

(b) that she therefore could not have experienced a contract termination. See ante 

at 6. First, the provision to which the majority refers defines full‐time work for 

the altogether different purpose of calculating tenure accrual, and this definition 

may well not be deemed relevant by Connecticut courts for our present purpose, 

which is to determine how much of a position reduction a teacher needs to face 

to have had her contract terminated. Second, whether or not Mirabilio is, in some 

regard, still a “full‐time” employee after the reductions may simply be 

immaterial. A perfectly plausible interpretation of the statutory text is that all 

that matters to give rise to the statute’s protection is that one “contract” is 


                                           6 
 
“terminated” whenever it is replaced by another giving substantially fewer hours 

and less pay, even if both contracts are full‐time.  


             Despite the majority’s insistence that the distinctions (a) between 

teachers and administrators, (b) between reassignment and having one’s job cut 

in half, and (c) between what “full time” means for the wholly distinct purposes 

of tenure accrual and deciding whether a contract has been terminated, are 

meaningless, I remain unconvinced. I fear the door the majority speaks of is 

anything but open, and if I am wrong, I would rather hear that from Connecticut 

itself. 


             In light of the facts that neither the text of the Connecticut statute 

nor Connecticut’s precedents answer definitely whether Mirabilio was due 

notice; the issue is important to the parties, and to all teachers and school boards 

in Connecticut; and certification would definitively resolve the issue before us, 

this case should be certified. See, e.g., Georgitsi Realty, LLC v. Penn–Star Ins. Co., 

702 F.3d 152, 158 (2d Cir. 2012) (outlining certification factors).  


             More generally, there are many sound reasons for allowing 

Connecticut to make its own law in this case. If Connecticut law is indeed as the 

majority believes it to be, then a holding by the Connecticut Supreme Court 

                                            7 
 
saying so, after certification, will determine the issue for good and all. In 

contrast, a decision by our Court inevitably leaves the issue in doubt until such 

time as another case reaches the Connecticut Supreme Court and allows that 

Court to speak definitively on the issue. And this doubt can be increased by any 

intervening decisions of any lower Connecticut courts, as those courts are under 

no obligation whatever to follow our ruling. See Sargent v. Columbia Forest Prods., 

Inc., 75 F.3d 86, 90 (2d Cir. 1996) (a state court is not bound by a federal court’s 

interpretation of state law); Quinones v. State Depʹt of Corr., 14 Misc. 3d 390, 396, 

(N.Y. Sup. Ct. 2006) (while federal decisions “may be treated as useful and 

persuasive” in state courts, they are “not binding”). If, instead, the Connecticut 

Supreme Court disagrees with the majority’s ruling, and, on certification, found 

that notice was due to Mirabilio, an unjust result will have been avoided. And 

when I say “unjust result,” I am not speaking in an abstract philosophical sense, 

but in a totally practical one. The result is unjust because the losing party will 

have been denied the right given her by the constitutionally applicable law—

Connecticut’s.  


             Certification thus recognizes the fundamental role of the states in 

our federal system. Failure to certify in cases like this one not only deprives the 


                                           8 
 
parties of a judgment under the properly applicable law, but also undermines 

one of the vital bases of our union. I cannot understand why, except for a desire 

to have one’s own way with another jurisdiction’s law, we should fail to certify 

and let Connecticut decide this case.3  


                             Accordingly, I respectfully dissent.  




                                                            
3              Of course, Connecticut might well decide that it wished not to take 
the case if we certified. And we can make such a decision more informed by 
indicating how we would decide the case if Connecticut declined certification. A 
reaction to such a certification “raisonné” becomes the equivalent of a state’s 
highest court deciding whether or not to take an appeal from an intermediate 
appellate court in the state. Such a decision, of course, is perfectly proper, and 
can reflect all the reasons why that high court might or might not wish to rule on 
the issue at the time, including because it believes that the way we would decide 
the case, if it declined certification, was correct, and that the issue was already 
settled by Connecticut decisions. 
                                                               9